Case: 6:19-cr-00068-REW-HAI Doc #: 126 Filed: 06/17/20 Page: 1 of 2 - Page ID#: 404




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

     UNITED STATES OF AMERICA,                 )
                                               )
          Plaintiff,                           )
                                               )          No. 6:19-CR-68-REW-HAI
     v.                                        )
                                               )
     DANNY LEE GRIFFIN,                        )                    ORDER
                                               )
           Defendant.                          )

                                         *** *** *** ***

          This matter is before the Court on the Recommended Disposition (DE #124) of United

 States Magistrate Judge Hanly A. Ingram, addressing whether Defendant Danny Griffin is

 competent to stand trial pursuant to 18 U.S.C. §§ 4241 and 4247(d). Based on the psychiatric

 evaluation by Dr. Jessica Micono (DE #101) and Defendant’s and his counsel’s representations at

 the competency hearing (see DE #123, Minutes), Judge Ingram recommended that the Court find

 Griffin competent to proceed. See DE #124 at 5. The recommendation, filed on June 9, 2020,

 advised the parties that any objections must be filed within five days of its entry. Id. Defendant

 affirmatively stated that he has no objection to recommendation adoption (DE #125); nor has the

 Government objected, and the time to do so has expired.1

          This Court reviews de novo those portions of the Recommended Disposition to which a

 party objects. 28 U.S.C. § 636(b)(1). But, the Court is not required to “review . . . a magistrate[]

 [judge’s] factual or legal conclusions, under a de novo or any other standard, when neither party

 objects to those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the parties do not


 1
  Given the intervening weekend, the Government’s final day to object fell on June 15, 2020. See
 LCrR 45.2.
                                                   1
Case: 6:19-cr-00068-REW-HAI Doc #: 126 Filed: 06/17/20 Page: 2 of 2 - Page ID#: 405




 object to the magistrate judge’s recommendation, they waive any right to review. See Fed. R. Crim.

 P. 59(b)(2); United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to

 lodge a specific objection to a particular aspect of a magistrate judge’s report and recommendation,

 we consider that issue forfeited on appeal.”); see also United States v. Branch, 537 F.3d 582, 587

 (6th Cir. 2008) (noting that “[t]he law in this Circuit is clear” that a party who fails to object to a

 magistrate judge’s recommendation forfeits his right to appeal its adoption). The Court

 independently agrees with Judge Ingram’s assessment.

        Accordingly, the Court ADOPTS the Recommended Disposition (DE #124) and FINDS

 Griffin competent to face further proceedings in this matter, including trial.

        This the 17th day of June, 2020.




                                                   2
